     4:05-cr-01129-TLW     Date Filed 09/02/20     Entry Number 402    Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                     Crim. No. 4:05-cr-01129-TLW-1

       v.
                                                              Order
 Mecca Taurice Evans



      This matter is before the Court on Defendant’s motions for reconsideration of

the denial of his motion for a sentence reduction pursuant to the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194. “Because there is no provision in the

Federal Rules of Criminal Procedure that governs a motion for reconsideration,

courts are guided by analogy to the standards established by the civil rules.” United

States v. Mallory, 337 F. Supp. 3d 621, 626 (E.D. Va. 2018) (citation omitted). Under

the civil rules, a Rule 59(e) motion may only be granted “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available

at trial; or (3) to correct a clear error of law or prevent manifest injustice. It is an

extraordinary remedy that should be applied sparingly.” Mayfield v. Nat’l Ass’n for

Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (citations omitted).

      Defendant, now represented by counsel, asserts various arguments that may

have been omitted from his original pro se motion. See ECF No. 392. The Court has

considered the arguments he now raises in this motion, including his current

Guidelines range, his criminal record, that the conviction listed in the § 851

Information would no longer qualify for § 851 purposes, and the possibility of a



                                           1
       4:05-cr-01129-TLW     Date Filed 09/02/20   Entry Number 402     Page 2 of 2




variance under Dean v. United States, 137 S. Ct. 1170 (2017).1 However, for the

reasons set forth in the Court’s prior order denying his pro se First Step Act motion,

which the Court incorporates here, the Court concludes that a sentence reduction in

his case is not warranted. Those specific reasons were: (1) he was a large-scale drug

dealer; (2) he was held accountable at sentencing for a crack weight (363.4 grams)

that would have supported a charge to the current threshold amount (280 grams); (3)

in addition to the crack weight, he was also held accountable at sentencing for a

significant amount of cocaine—37 kilograms; (4) his statutory penalties would have

been the same if the Fair Sentencing Act had been in place at the time of his

sentencing due to the cocaine penalties; (5) he received an obstruction adjustment

and lost credit for acceptance of responsibility for devising a violent plan to murder

one of the Government’s witnesses; (6) he engaged in violent conduct in connection

with the instant federal convictions when he attempted to rob another drug dealer at

gunpoint; (7) he has a prior cocaine distribution conviction; and (8) he was on

probation when he committed the instant offense.          Accordingly, his motions for

reconsideration, ECF Nos. 392, 401, are DENIED.

         IT IS SO ORDERED.

                                          s/ Terry L. Wooten
                                          Terry L. Wooten
                                          Senior United States District Judge

September 2, 2020
Columbia, South Carolina

1   Defendant later filed a pro se supplemental brief setting forth additional arguments.
See ECF No. 401. The Court has also taken into consideration the matters he raises
in that filing.


                                             2
